UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1044


CHRISTINA G. HOOD,

                Plaintiff - Appellant,

          v.

SUFFOLK CITY SCHOOL BOARD; DERAN R.           WHITNEY,   Interim
Superintendent, Suffolk Public Schools,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00500-RAJ-TEM)


Submitted:   December 21, 2011            Decided:   March 13, 2012


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David S. Bailey, ENVIRONMENTAL LAW GROUP, PLLC, Richmond,
Virginia, for Appellant.   Wendell Myron Waller, SUFFOLK PUBLIC
SCHOOLS, Suffolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Christina Hood, an elementary school teacher employed by

the School Board of the City of Suffolk, Virginia (the Board),

brought this action against the Board and Deran R. Whitney, an

administrator of the Suffolk public school system (collectively,

the defendants).            In an action brought under 42 U.S.C. § 1983,

Hood    alleged      that    the   defendants      violated    her    constitutional

right    to    bodily   integrity      by   deliberately       exposing      her    to   a

harmful workplace environment, which resulted from the presence

of excessive mold and bacteria in her classroom.                       The district

court    dismissed      Hood’s     complaint,      holding     that    she    had    not

stated a cognizable violation of a constitutional right.                            Upon

our review, we affirm the district court’s judgment.



                                            I.

       During the 2007-2008 school year, Hood was employed by the

Board    as    a     fourth    grade   teacher       at     Booker    T.   Washington

Elementary School (the School).                 When Hood began the school year

in August 2007, she immediately noticed an elevated level of

humidity inside the School.             She observed that books and papers

that had been left in her classroom were “soggy” and warped as a

result    of       accumulated     moisture.         Hood     also    observed      that

dehumidifiers were placed throughout the School.



                                            2
      Several     days          later,       Hood’s        eyes     became       “itchy”      and

irritated.       By       her    second      week     of    teaching,        Hood    began     to

experience      serious          reactions          similar       to     those      caused    by

allergies.      By early September 2007, Hood also thought that she

may   have    contracted          a    cold     or     a    sinus        infection.          Hood

additionally      observed            that    several         students       suffered        from

similar symptoms.

      Based     on        these        considerations,              Hood        requested      a

dehumidifier from the assistant principal, Christopher Phillips.

Although Phillips stated that none immediately was available,

Hood was able to obtain one for use in her classroom.                                 She used

the   dehumidifier         each       day,    and     found       that    the    dehumidifier

regularly collected a sufficient amount of water overnight to

activate the automatic “shut-off” feature of the machine.

      By September 19, 2007, Hood’s symptoms had worsened, and

she   developed       a    severe        rash   around        her      mouth     that   caused

swelling.     Hood informed Phillips that she was ill, that she was

uncertain about the cause, and that she would need to leave work

to consult a physician.                   During their conversation, Phillips

stated, “[W]e know there is a mold problem and it comes up

through the ground in the summertime.”

      Hood    visited       her       primary       care     physician       that     day    and

received a diagnosis of sinusitis, bronchitis, lip inflammation



                                                3
and infection, and mold exposure.                   At that time, Hood received a

prescription for antibiotics.

     The next day, Hood submitted to the School’s principal,

Patricia Montgomery, a note from her physician reflecting his

diagnosis of her condition.                  Before Hood gave Montgomery this

note,   she   had      been     informed      by    other       teachers         that     school

administrators         would       order     mold     testing         if    provided       with

documentation         that    mold    in     the    School      was       causing      illness.

However,    although         Montgomery      made    a    copy       of    the   physician’s

note, she took no other immediate action.

     On     September        26,     2007,     a    school       administrator,            Terry

Napier, visited Hood’s classroom to inquire about her medical

history    and    symptoms,         and    whether       any    of    the       students    had

experienced similar problems.                 Hood explained her symptoms, and

related    that       some    students       also    were      sick       and    had    allergy

problems.        Additionally, Hood informed Napier that there was

excessive humidity in the classroom.

     Napier obtained air samples from Hood’s classroom, although

he was not properly trained in mold sampling.                                At that time,

Hood was left with the impression that Napier thought that her

concerns about mold were unfounded.

     When the rash on Hood’s face spread and caused her greater

discomfort       in    early    October       2007,      Hood     scheduled         two    more

appointments with her primary care physician.                              Hood’s physician

                                              4
concluded that a fungus was the cause of Hood’s rash, and he

proscribed a strong antifungal cream.

       After    Hood     made    several    inquiries      about   the     mold   test

results, Montgomery and Napier held a meeting on October 16,

2007, in which they shared the results with her.                        Referring to

the results, Napier told Hood that the classroom did not have a

mold problem, because the mold spore count was higher outside

than    inside    the       classroom.      Hood   eventually      obtained       these

results, which revealed instead that levels of certain species

of mold actually were higher inside the classroom.

       Starting on October 10, 2007, the maintenance staff began

cleaning Hood’s classroom on a daily basis, rather than on the

customary weekly schedule.               After their meeting on October 16,

2007,       Montgomery      informed   Hood     that    her    classroom    would   be

thoroughly cleaned every night for two weeks, to see if Hood’s

condition would improve.

       By this point, Hood’s eyes were swollen and the rash on her

face had worsened.              Her primary care physician instructed her

not    to    return    to    work   until     October    19,    2007.      When   Hood

informed Phillips about her physician’s instructions, Phillips




                                            5
directed Hood to file a worker’s compensation claim, because she

would not be compensated for this sick leave. *

     After October 19, 2007, Hood was able to return to work

briefly.     However, by November 2, 2007, Hood’s condition had

deteriorated again, and her primary care physician rendered a

diagnosis of facial fungal dermatitis.                 Hood’s physician also

instructed    her    that   she    should   no    longer    work     in     the   same

environment.     When Hood gave Montgomery the physician’s note to

this effect, Montgomery responded: “What am I supposed to do

with this? . . . Where else are you going to work, you are a

teacher?”

     In early November 2007, a mold inspection company, Marine

Chemist, took mold samples from Hood’s classroom as part of a

“limited    indoor   evaluation.”       Hood      contends     that      Napier    and

other administrators at the School deliberately failed to inform

Marine Chemist about the recent “aggressive cleaning history” of

Hood’s classroom, which she alleged was a practice employed to

conceal    the   presence    and    severity      of   mold    at     the    School.

According to Hood’s complaint, Napier also failed to provide

Marine    Chemist    with   the    relevant      findings     of    an    inspection

     *
        In November 2007, Hood began communicating with the
defendants’ workers’ compensation insurance company, attempting
to qualify for workers’ compensation benefits.      In February
2008, the insurer denied her claim, and Hood filed a claim with
the Virginia Workers’ Compensation Commission, which Hood states
has not yet been resolved.


                                       6
conducted in July 2003, which had found excessive levels of mold

in the School and concluded that its heating, ventilation, and

air   conditioning        system    was    unable    to    dehumidify         the    School

properly.       Hood later obtained a copy of Marine Chemist’s report

regarding       her    classroom,     which       confirmed       the    presence        of

multiple species of mold.             Further, this report recommended to

Napier that a more thorough investigation be conducted in the

event that Napier received additional complaints.

      At   all    times,    the    Board    was    aware    of   Hood’s       increasing

health problems.           Hood consulted an additional physician, and

she began taking steroids to control her symptoms.                                  By late

November 2007, that physician informed Hood that her allergy

test results showed that she was very allergic to mold.                                 The

physician       further    informed       Hood    that,    if    she    did    not     stop

working    in    the    School,     she    would    continue       to    require       many

medications and shots.             According to allergy test results, Hood

had exhibited allergic responses to several species of mold that

had been identified in her classroom.

      In December 2007, Hood requested that she be transferred to

another school.           However, there were no vacant positions for

which Hood was qualified.             The Board did not take any action at

that time to move Hood to another classroom.

      For the remainder of the school year, the floors of Hood’s

classroom       were   washed      more    frequently       than       they    had     been

                                            7
previously.          Hood alleged that, although these repeated washings

initially       may    have     removed       some    mold,     the     repeated     washing

process ultimately caused increased indoor mold growth.

      In June 2008, Hood obtained another mold inspection of her

classroom.            Even    though     Hood’s       classroom        had   been    cleaned

repeatedly, the inspection revealed that mold growth was still

present, as well as excessive moisture.

      Hood      now    takes    several        allergy      medications,       and    expects

that she will have to take these allergy medications for an

unknown, extended period of time.

      According        to    Hood,     the     presence       of   excessive        mold    and

moisture      in      her     classroom        was    not     an     isolated       incident.

Instead, she alleges that the School had a long history of water

leaks     and        inadequate       attention         to     maintenance          problems.

Further,     Hood      stated     that    the       defendants     were      aware    of    the

condition       of    the    School,     and    of    the     health    risks      that    mold

exposure posed to its occupants.

      Hood filed a complaint against the defendants in a Virginia

state court, which the defendants removed to the district court.

In   an   amended       complaint,       Hood        contended     that      she    had    been

exposed      to      excessive       levels     of     mold    and     bacteria      in     her

classroom at the School, which caused her severe and permanent

allergic     reactions         and    respiratory        difficulties.             Hood    also

alleged that the defendants engaged in deceitful practices to

                                                8
conceal evidence of mold growth at the School, and deliberately

caused Hood to be exposed to a harmful workplace while fully

cognizant of the risk to her safety from mold exposure.

       In her amended complaint, Hood brought two causes of action

pursuant to 42 U.S.C. § 1983, which alleged that the defendants

violated her liberty interest in bodily integrity and deprived

her of due process under the Fourteenth Amendment of the United

States Constitution.         In her first cause of action, Hood claimed

that the Board failed to train its employees properly regarding

mold inspection procedures and remediation, and had a practice

of    concealing     the   harmful    effects    of    excessive   moisture   and

mold.        In her second cause of action, Hood claimed that the

defendants engaged in deliberate acts that created a dangerous

work environment, which violated her right to bodily integrity.

The     defendants     filed   a     motion     to    dismiss   Hood’s   amended

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).



                                        II.

       The     district     court     characterized       Hood’s    claims    as

substantive due process claims “based on her right not to be

harmed by the conditions of the School in which she works.”

Hood v. Suffolk City Sch. Bd., 760 F. Supp. 2d 599, 601 (E.D.

Va. 2010).       Because Hood sought relief under 42 U.S.C. § 1983,

the district correctly observed that Hood was required to allege

                                         9
a violation of a cognizable constitutional right.                     Id.     The

district   court     concluded    that        Hood   failed    to    meet    this

requirement.     Id. at 602.

      In reaching this conclusion, the district court relied on

the   Supreme    Court’s    decision     in    Collins   v.   City   of     Harker

Heights, 503 U.S. 115 (1992), a case in which a § 1983 claim was

brought on behalf of a city sanitation employee who had died

from asphyxia while trying to repair a sewer line.                    See Hood,

760 F. Supp. 2d at 601-02.              There, the plaintiff alleged “a

constitutional right to be free from unreasonable risks of harm

to his body . . . and a constitutional right to be protected

from the [city’s] custom and policy of deliberate indifference

toward the safety of its employees.”              Collins, 503 U.S. at 117.

The complaint in Collins also alleged that the City violated

those constitutional rights “by following a custom and policy of

not training its employees about the dangers” of that workplace,

namely, the dangers posed by sewer lines and manholes.                Id.

      The Supreme Court concluded that “[n]either the text nor

the history of the Due Process Clause supports [the] claim that

the governmental employer’s duty to provide its employees with a

safe working environment is a substantive component of the Due

Process Clause.”      Id. at 126.            Therefore, the Court held that

the Fourteenth Amendment Due Process Clause “does not impose an

independent     federal    obligation    upon    municipalities      to   provide

                                        10
certain minimal levels of safety and security in the workplace.”

Id. at 130.

       Considering     the   facts    alleged      in   Hood’s    complaint,       the

district    court    concluded       that    her   claim     “falls      within    the

Collins precedent.”          Hood, 760 F. Supp. 2d at 602.                 Although

Hood attempted to distinguish the holding in Collins by claiming

that her liberty interest in bodily integrity had been violated,

rather than a constitutional right to be free from unreasonable

risk of bodily harm, see Collins, 503 U.S. at 117, the district

court did not consider this distinction to be persuasive.                          See

Hood, 760 F. Supp. 2d at 601-02.              The district court noted that

courts have recognized a liberty interest in bodily integrity

only   in   very   limited    circumstances,       such    as    when    minors    are

molested by government employees.              Id. (citing Wragg v. Vill. of

Thornton, 604 F.3d 464, 466-68 (7th Cir. 2010) (minor’s claim of

molestation against government official); Jones v. Wellham, 104

F.3d 620, 628 (4th Cir. 1997) (woman’s claim of rape against

police officer); Doe v. Taylor Ind. Sch. Dist., 15 F.3d 443,

450-52   (5th   Cir.    1994)   (en    banc)    (student’s       claim    of   sexual

abuse against teacher); Hall v. Tawney, 621 F.2d 607, 609 (4th

Cir.   1980)    (child’s     claim    against      teacher      that    paddling   in

school violated the child’s substantive due process rights under

the Fourteenth Amendment Due Process Clause)).                         The district

court concluded that Hood had provided neither factual nor legal

                                        11
support   for      the     extension      of    substantive          due       process     to    the

circumstances of her case, in which the harmful conditions of

Hood’s workplace allegedly caused her injury.                             Id. at 602.

     The district court held that Hood’s substantive due process

claim    that      the    defendants       violated           her   liberty          interest    in

bodily    integrity          was     not       a    cognizable             violation        of    a

constitutional           right.     Id.         Accordingly,             the    district    court

concluded that Hood had failed to state a claim for which relief

could    be    granted      under    §     1983,        and    granted         the   defendants’

motion to dismiss.           Id.    Hood appeals.



                                            III.

     We review de novo a district court’s ruling on a motion to

dismiss       an   action    under       Fed.      R.    Civ.       P.    12(b)(6).         Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253

(4th Cir. 2009).            To survive a motion to dismiss, a complaint

must contain factual allegations that “raise a right to relief

above the speculative level and . . . state a claim to relief

that is plausible on its face.”                         Robinson v. Am. Honda Motor

Co., Inc., 551 F.3d 218, 222 (4th Cir. 2009) (internal quotation

marks omitted).            In conducting this review, we “take the facts

in the light most favorable to the plaintiff,” but we “need not

accept the legal conclusions drawn from the facts.”                                   Giarratano



                                               12
v.   Johnson,      521    F.3d     298,     302     (4th   Cir.    2008)      (internal

quotation marks omitted).

     We have reviewed the record, the briefs, and the arguments

presented by the parties in this appeal.                    We conclude, like the

district court, that Hood asserted a substantive due process

claim asserting a right to be free from harm caused by the

dangerous condition of her workplace.                      As the district court

properly recognized, however, the Supreme Court’s decision in

Collins has plainly stated that this type of claim does not

allege a cognizable violation of a federal constitutional right.

See 503 U.S. at 117, 126, 130.

     Hood attempts to distinguish the holding in Collins on the

ground   that,     in    the   present      case,    the   defendants      engaged    in

deliberate acts that violated her right to bodily integrity, or

acted with deliberate indifference to that right.                          We find no

merit in this distinction and agree with the district court that

Collins is dispositive of Hood’s claim, because Hood’s injury,

as   alleged,      was    caused    by    the      dangerous      condition    of    her

workplace    due    to    mold     growth    and    excessive      humidity     in   her

classroom.    See Hood, 760 F. Supp. 2d at 602.

     Our conclusion is unaffected by Hood’s characterization of

her substantive due process claim as being based on a liberty

interest in bodily integrity, rather than on a constitutional

right to be free from unreasonable risk of harm to one’s body in

                                            13
the workplace.      As we have stated, the Supreme Court’s decision

in   Collins   is   dispositive     of    Hood’s   described   claim.      We

therefore affirm the district court’s order dismissing Hood’s

amended   complaint,   based   on    the   reasons   well   stated    by   the

district court.

                                                                     AFFIRMED




                                     14